Separate actions commenced on March 4, 1937, by Henry A. Scandrett, Walter J. Cummings, and George I. Haight, as trustees of the property of the Chicago, Milwaukee, St. Paul  Pacific Railroad Company, plaintiffs, against Worden-Allen Company, defendant, and by Charles M. Thomson, *Page 274 
as trustee of the property of the Chicago  North Western Railway Company, plaintiff, against Worden-Allen Company, defendant, to recover demurrage charges for the alleged detention of cars by defendant at its plant in the city of Milwaukee during the period between August 5 and November 13, 1934.  The cases were consolidated for trial in the circuit court and are joined on this appeal.  The cases were tried to the court without a jury.  Separate judgments were rendered in favor of the plaintiff-trustees of each of the two railroad companies against defendant — in the case of the Chicago, Milwaukee, St. Paul  Pacific Railroad Company for $2,120.81, and in the case of the Chicago  North Western Railway Company for $5,399.05.  Defendant appeals from each of these judgments.
For convenience the plaintiff-trustees of the property of the Chicago, Milwaukee, St. Paul  Pacific Railroad Company will be referred to in this statement of facts as the "Milwaukee Road" and the plaintiff-trustee of the property of the Chicago  North Western Railway Company will be referred to as the "North Western Road."  In the opinion they will merely be referred to as plaintiffs.
The material facts in both cases were submitted on stipulation and were supplemented by testimony in certain respects. The defendant Worden-Allen Company, hereinafter referred to as "defendant," is engaged in steel fabrication and is located in the city of Milwaukee.  It is served by railroad tracks of both the Milwaukee Road and the North Western Road, but, having no switch engine, it relies upon the railroads for the placing of cars at its various loading and unloading points and other switching service.  This switching service is actually performed by the Milwaukee Road, which acts on its own behalf and as agent of the North Western Road.  All loading and unloading operations are performed by mechanical means and only such cars as are properly placed can be loaded or unloaded.  The customary practice *Page 275 
is to assign an engine and switching crew to defendant's plant each morning without waiting for a specific request from defendant.  On arrival the crew is given instructions as to the switching services to be performed, and it then proceeds with the moving and spotting of cars.  With the exception of the period in question the switching service was performed in the same manner every working day of the year.
On August 3, 4, and 6, and September 11, 1934, thirteen cars were moved onto defendant's premises.  Nine cars contained heavy material which could only be unloaded by power cranes.  These were not placed adjacent to the unloading cranes nor were there any specific directions by defendant as to where they should be spotted.  Four of the cars were empty and were spotted at loading platforms where they were promptly loaded.  One car was placed outside the plant grounds on private tracks of defendant on August 28th for future orders from defendant.  As to this car it is conceded that demurrage is due.  Certain of defendant's employees instituted a strike on August 5, 1934, which lasted until November 1, 1934.  Twelve of the thirteen cars above referred to remained on defendant's premises until termination of the strike, and the claims for demurrage relate to these cars.  On August 10th, the Milwaukee Road was ordered by defendant to send a switch engine and crew to defendant's plant to remove two loaded cars not involved in this claim. A crowd of eighty to one hundred twenty strikers blocked the railroad tracks and prevented the opening of the plant gates.  After efforts to persuade the crowd to disperse the engine crew turned back.  There was no call made to the police, sheriff, or railroad police for assistance on this occasion. No further attempt to move cars out of the plant was made until October 29th, when with the assistance of a number of policemen a switching crew entered defendant's premises and removed certain cars not involved in this claim for demurrage.  As stated before, the strike involved only a *Page 276 
portion of defendant's employees, and crews were available during all of the period in question to load and unload all cars which had been spotted in the proper places.  Following the first effort of the railroad company to enter defendant's plant, defendant's traffic manager told the railroad yardmaster that there was nothing more that the railroad could do and that defendant would notify the railroad companies' agent when further switching was required.  The making of this statement is denied by defendant's traffic manager, but the court resolved the conflict in favor of plaintiffs.  The amount of demurrage charges is not in dispute.  The trial court made findings of fact in conformance to the stipulated facts, and as conclusions of law found, (1) that the cars involved had been detained by defendant for a period in excess of the free time allowed in the demurrage tariff for loading and unloading and were subject to demurrage charges; (2) that the switching or placement of the cars was prevented by acts of defendant's striking employees, and that this was a cause attributable to defendant by the terms of the demurrage tariff; (3) that plaintiffs made a reasonable and good-faith effort to switch and place each of the cars to the proper place for loading and unloading and thereby fully performed their duties under the terms of the demurrage tariff; (4) that during the period of the strike it was impossible to perform switching service or place the cars without the use of force, breach of the peace, and accompanying danger to plaintiffs' employees and equipment; (5) that the Milwaukee Road is entitled to demurrage in the sum of $1,507, with interest from December 1, 1934; and (6) that the, North Western Road is entitled to demurrage in the sum of $3,906, with interest from December 1, 1934.  On December 30, 1940, judgments were entered in accordance with the findings.  Defendant appeals.
Defendant contends that the court erred in holding, (1) that the placement and removal of the cars were prevented by a cause attributable to Worden-Allen; (2) that the cars were detained by it; (3) that plaintiffs made every effort in good faith to place and remove the cars; and (4) that plaintiffs fully performed the duty imposed upon them by the terms of the demurrage tariff.  As we view this case it depends upon the construction to be given to the applicable tariffs and the relation of the facts, which are largely conceded, to those tariffs.
Freight Tariff 4-N, effective September 1, 1933, contains the following provisions:
Rule 1, Section A: "Cars . . . held for or by consignors or consignees for loading, unloading, forwarding directions or for any other purpose . . . are subject to these demurrage rules. . . ."
Rule 6, Section B: "When empty cars placed on orders are not used in transportation service, demurrage will be charged from actual or constructive placement until released, with no free time allowance."
Rule 1, Section B, Note 1: "A private track is a track outside of carrier's right of way, yard and terminals, and of which the carrier does not own either rails, ties, roadbed or right of way; or a track or portion of a track which is devoted to the purpose of its user, either by lease or written agreement, in which case the lease or written agreement will be considered as equivalent to ownership." *Page 278
Rule 3, Section D, Note 1: "`Actual placement' is made when a car is placed in an accessible position for loading or unloading or at a point previously designated by the . . . consignee.  If such placing is prevented from any cause attributable to consignor or consignee and car is placed on the private or other-than-public-delivery track serving the . . . consignee, it shall be considered constructively placed, without notice."
Rule 3, Section D, Note 2: "Any railroad track or portion thereof assigned for individual use will be treated as `other-than-public-delivery track."'
Plaintiffs contend that they were prevented from making actual placement of incoming cars by a cause attributable to defendant; that having placed these cars on the private track serving defendant's plant, that amounted under the circumstances to a constructive placement as defined by Rule 3, Section D, Note 1, of the tariff, released them from further obligation to make actual delivery, and rendered defendant liable for demurrage as though there had been an actual spotting and placing of the cars.  It is, of course, conceded that the nine loaded cars involved in the demurrage charges were not spotted by plaintiffs at available places for unloading. With respect to four empty cars which were delivered at available places for loading and promptly loaded, plaintiffs did not enter the premises to remove them and these cars remained at the loading points until the termination of the strike referred to in the statement of facts and then were unloaded and returned empty to the carrier.  Plaintiffs claim that since these cars were not released by defendant during the period of the strike, defendant is liable for demurrage under Rule 1, Section A, and Rule 6, Section B, of the applicable tariff. A large portion of the briefs is devoted to a discussion of the question whether the strike of Worden-Allen employees was a cause effective to prevent placing or removal of the cars, and, if so, whether it was a cause attributable to the consignee. It is earnestly contended by defendant that the strike *Page 279 
and particularly the violent manifestations of it which prevented entrance to the plant were not attributable to Worden-Allen and that therefore there was no constructive placing under the tariff.  In Sinclair Refining Co. v. Schaff (8th Cir.), 275 Fed. 769, and Davis v. Keystone Steel  Wire Co.317 Ill. 278, 148 N.E. 47, it was held that interference with the business of a consignee by strike does not excuse it from liability for demurrage.  Doubtless these cases are not strictly in point.  They probably do no more than hold that the existence of a strike neither avoids nor imposes a liability for demurrage. In other words, a strike is not an excuse to the consignee for failure to make available the cars to the railroad under penalty of paying demurrage.
In Chrysler Corp. v. New York Central Ry. 234 I.C.C. 755, it was held that empty cars in a strike-locked plant had not been made available to the railroads in such a way as to prevent demurrage and that even an actual release of these empty cars is not accomplished until the carriers have been afforded a real and effectual opportunity to remove the cars from the plant.
It is asserted by defendant that this case cannot be considered an authority since the determination is by an administrative body and not by a court.  Assuming without deciding that this is true, the determination is certainly entitled to weight as an administrative construction of the tariff by the very commission to which is committed complete regulation of such tariffs.  However, we recognize that the question whether a strike by employees of the consignee attended with such violence as to make it impossible for the railroad to place cars or remove released cars "is a cause attributable to the consignee" presents substantial difficulties of solution and can give rise to reasonable differences of opinion.  It is not a point upon which there are satisfactory legal authorities, and since in the view that we take of the case it is unnecessary to decide it, we shall not attempt a solution.  We *Page 280 
consider that under the tariffs in force which are within the Interstate Commerce Act and required to be carried out by the parties, irrespective of private agreements, defendant was liable for demurrage.  With respect to incoming cars placed upon the private tracks of defendant but not spotted at unloading points, we think it plain that there was a constructive placement for the reason that no placement orders were ever given to the railroad.  When violent interference by strikers with the switching operations of the railroad occurred, involving, by the way, cars concerning which no claim for demurrage is made here, the railroad men were instructed by representatives of the defendant that they would be called when further services were required.  There were never during the period of the strike any directions to plaintiff as to the placing of these cars.  Neither was there any release to plaintiffs of cars which had been actually placed and loaded.  Until this release by defendant, these cars must be considered, under Rule 1, Section A, to have been held by defendant and to be subject under that tariff to demurrage rules.  This tariff is explicit and broad.  It applies demurrage rules to cars held for loading, unloading, forwarding directions, or for anyother purpose, and we think this plainly applies to the cars which were ready for return to plaintiffs.  Further than this, Rule 6, Section B, specifically provides for demurrage upon empty cars from the time of actual placement until release. As to the incoming cars already placed upon the private tracks of defendant, the failure of defendant to give instructions as to where to spot the cars for unloading made it manifestly impossible for plaintiffs to conduct further switching operations, and this cause was certainly attributable to defendant. Under these conditions, Rule 3, Section D, Note 1, makes the placement upon the private tracks a constructive placement of the cars and renders the consignee liable for demurrage. The fact that defendant thought it unwise to request further switching of incoming cars or to release cars already loaded *Page 281 
because of the danger of strike violence or its want of control over the territory of its plant is immaterial.  Under the cases heretofore cited the strike is not an excuse for defendant's failure in these respects.  The important thing is that under the tariffs there could be no release from demurrage charges until the empty cars were released to the railroad and that there was a constructive placement of the other cars in the absence of definite directions for placing.  This established the right to demurrage under tariffs which are binding not merely as contracts between the parties but as rules of law governing shipments in interstate commerce.
It is suggested that by a custom which had been long honored and carried out by the parties it was the practice for the railroad to send a switch engine into defendant's plant each day to get directions for the further placing of cars which had already been put upon defendant's private tracks, and that in this case the railroad during the period of the strike did not send its switch engine down for the usual directions. We are of the view that such a custom is ineffective to change the rights and duties of the parties under the tariffs.  Even if this were not so, it appears by evidence which the court believed and which was sufficient to sustain a finding to that effect that plaintiffs were told that further switching operations need not be attempted until notification or request by defendant.  This would obviate whatever effect such a custom might have on legal assumptions most favorable to defendant because postponement of the switching meant also postponement of specific directions for placing which were by the custom conditions precedent to an obligation further to place or spot cars.  It is unnecessary to decide what would have been the legal consequence had defendant released its outgoing cars or given specific directions as to placing of the incoming cars.  In that case we would have to decide whether the violence attending the Worden-Allen strike and making entry to its premises and switching operations thereon *Page 282 
dangerous or impossible would be a "cause attributable" to, Worden-Allen. Under the facts that determination is unnecessary, and we express no opinion upon the matter.
By the Court. — Judgments affirmed.